DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0292383 to Devarakonda.
Regarding claim 8, Devarakonda discloses a system comprising: 
a sensor array (sensors 46, 48, 50, 52, checking information on catalyst 24; [23]) associated with an aftertreatment system (24, fig. 1) and structured to collect information indicative of a catalyst health (fig. 2; [23]-[26]); and 
a controller (fig. 1; fig. 2; [23]) coupled to the sensor array, the controller including: 
an NOx age circuit (step 80, fig. 2; fig. 3; [23]-[26]) structured to determine a NOx catalyst age based on the information indicative of the catalyst health; 
a temperature age circuit (step 76, fig. 2, fig. 3; [23]-[26]) structured to determine a temperature catalyst age based on the information indicative of the catalyst health; 
wherein at least one of the NOx age circuit (step 80, fig. 2; [23]-[26]) or the temperature age circuit (step 76, fig. 2; [23]-[26]) determines a cumulative catalyst age based on the NOx catalyst age and the temperature catalyst age (step 82, fig. 2; [22],[24],[26]; number of times catalyst is determined to be aged corresponds to cumulative health as it is done during the time it takes to determine that the number has been reached);
a warning circuit structured to generate a warning status (steps 83-89; fig. 2; [23]-[26]) when cumulative catalyst age equals or exceeds a predetermined warning threshold (cleaning threshold; cleaning recommendation; [26]); 
an alarm circuit structured to generate an alarm status (steps 83-89; fig. 2; [23]-[26]) when cumulative catalyst age equals or exceeds a predetermined alarm threshold (corrective action recommendation; [26]); and 
a notification circuit structured to send a warning signal (step 89, fig. 2; [26]; “The recommendation may take the form of a textual, audio, or visual indicator (e.g., LED)) to a user interface when the warning status is generated by the warning circuit, and send an alarm signal (step 89, fig. 2; [26]; “The recommendation may take the form of a textual, audio, or visual indicator (e.g., LED)) to the user interface when the alarm status is generated by the alarm circuit.

Regarding claim 9, Devarakonda discloses the system of claim 8, wherein the sensor array includes a NOx input sensor positioned upstream of a catalyst (46, fig. 1; [19]; upstream of 24) and a NOx output sensor positioned downstream of the catalyst (52, fig. 1; [19]; downstream of 24; [23], [24]), and wherein the NOx age circuit determines the NOx catalyst age based on an NOx efficiency determined based on information received from the NOx input sensor and NOx output sensor ([step 80, fig. 2, fig. 3; [23]-[26]).

Regarding claim 10, Devarakonda discloses the system of claim 8, wherein the sensor array includes a temperature input sensor positioned upstream of a catalyst (temperature sensors 48, 50, fig. 1; [19]) and a temperature output sensor positioned downstream of the catalyst (via temperature sensor 46, fig. 1; [19], [23], [24]), and wherein the temperature age circuit determines the temperature catalyst age based on a temperature differential between the information collected by the temperature input sensor and the temperature output sensor ([step 76, fig. 2, fig. 3; [23]-[26]).

Regarding claim 12, Devarakonda discloses the system of claim 8, wherein the cumulative catalyst age is determined using a weighted average (determination includes actual amount or degree of aging; [24], which means the values are weighted).

Regarding claim 13, Devarakonda discloses the system of claim 8, wherein the warning signal results in a notification via the user interface that indicates a catalyst replacement should be scheduled within a first time frame (showing actual degree of aging, as disclosed in [24], when the adjustments can be made, as disclosed in [26]), and wherein the alarm signal results in a notification via the user interface that indicates the catalyst replacement should be scheduled within a second time frame, shorter than the first time frame (showing actual degree of aging, as disclosed in [24], when the adjustments cannot be made, as disclosed in [26]).

Regarding claim 14, Devarakonda discloses the system of claim 8, wherein the NOx catalyst age and the temperature catalyst age increase with operation of the aftertreatment system over time (operation and aging process of a catalyst).

Regarding claim 15, Devarakonda discloses a method comprising: 
based on a catalyst health management criteria being met (step 82, fig. 2; [24]; degree of aging), determining a cumulative catalyst age of a catalyst (step 82, fig. 2; [22],[24],[26]; number of times catalyst is determined to be aged corresponds to cumulative health as it is done during the time it takes to determine that the number has been reached) based on a time value and on usage parameters including at least one of a NOx efficiency or a temperature of exhaust gas entering the catalyst (steps 76-80], fig. 2; [23]-[26]); 
generating a warning signal when the cumulative catalyst age equals or exceeds a warning threshold (number greater than threshold times; step 87, fig. 2; [26]); and 
providing a warning indication (step 89, fig. 2; [26]; “The recommendation may take the form of a textual, audio, or visual indicator (e.g., LED)) of the warning signal via a user interface.

Regarding claim 16, Devarakonda discloses the method of claim 15, further comprising: generating an alarm signal (steps 83-89; fig. 2; [23]-[26]) when the catalyst age equals or exceeds an alarm threshold (corrective action recommendation; [26]); and providing an alarm indication of the alarm signal via the user interface (step 89, fig. 2; [26]; “The recommendation may take the form of a textual, audio, or visual indicator (e.g., LED)).

Regarding claim 17, Devarakonda discloses the method of claim 16, wherein the alarm threshold is closer to the end of a catalyst life than the warning threshold ([26], when adjustments cannot be made, catalyst is at the end of its life; [26]).

Regarding claim 18, Devarakonda discloses the method of claim 15, wherein the cumulative catalyst age is determined based on a NOx catalyst age and a temperature catalyst age (steps 76-80], fig. 2; [23]-[26]), and wherein the NOx catalyst age is determined independently of a temperature catalyst age (temperature or NOx value can be used; [23]-[26]).

Regarding claim 19, Devarakonda discloses the method of claim 18, wherein the cumulative catalyst age is determined based on a weighted average of the NOx catalyst age and the temperature catalyst age (determination includes actual amount or degree of aging; [24], which means the values are weighted).

Regarding claim 20, Devarakonda discloses the method of claim 18, wherein the NOx catalyst age is determined based on a look-up table, and wherein the temperature catalyst age is determined based on a look-up table (fig. 3; [22]-[26]).

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record fails to disclose or render obvious the combination including:
“the catalyst health management criteria indicative of a potential degradation of the catalyst health and comprising a time-based reductant dosing value, an exhaust gas flow value, or an engine operation value.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/12/2022, with respect to art rejection of claim 1 have been fully considered and are persuasive.  The 102 rejection of claim 1 has been withdrawn. 
Applicant's arguments filed 9/12/2022 with respect to art rejection of claims 8, and 15 have been fully considered but they are not persuasive.
Applicant argues that Devarakonda does not disclose "a cumulative catalyst age from new"  as required by the independent claims. However, the office, respectfully, disagrees. Age of anything, as one of ordinary skill in the art would recognize, is measured/calculated from new. Paragraphs [24], and [26] clearly disclose the cumulative age (based on number of times the catalyst is aged) of the catalyst. Only in certain embodiments the counter is reset. Reset counter simply means the catalyst is not aged cumulatively as the number of times is less than the threshold. Even is this case, when the threshold is met the next time and the catalyst is deemed aged, aged simply means compared to a new catalyst this catalyst is aged. Furthermore, the main embodiment of Devarakonda simply checks for number of times and compares it to the threshold without resetting the counter. Furthermore, Devarakonda also discloses in paragraphs ([13], and [15] that aged catalyst means catalyst with reduced activity ([13]) and unaged catalyst (new) means having complete catalytic activity ([15]). This makes it clear that catalyst age is compared to and calculated from when the catalyst is new. As such, the claim limitation is met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746                                                                                                                                                                                                        
                                                                                                                                                                                                        /AUDREY B. WALTER/Primary Examiner, Art Unit 3746